DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, with the exception of reference item number 44 on Page 2 of the IDS, wherein the reference to Johns, et al. (from The Physics of Radiology, 4th Edition) has several pages that are blurred and cannot be examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent to Grodzins (US 6,282,260 B1) in view of U.S. Patent Application Publication to Schubert, et al. (US 2012/0263276 A1).
With respect to Claims 1 and 41, Grodzins teaches a handheld backscatter imaging system (10; Abstract and throughout disclosure) having a first detector configuration and a second detector configuration (see Figures 3a-5), comprising: a first housing (16, 66, 74) having a body and a handle (30) attached to the body (Column 2, Lines 57-59 and Figure 1); a radiation source (12) positioned in the first housing (Column 2, Lines 26-32; Figure 1); a first backscatter detector (46) positioned within the first housing and positioned around an opening (28) through which the radiation source emits X-rays (Column 3, Lines 1-11; Figures 1 and 3); and a second plurality of backscatter detectors (68) positioned in second housings (70) that is configured to attach to one or more edges of the first housing within which the first backscatter detector is positioned (Column 3, Line 61-Column 4, Line 5; Figure 3a); wherein, in a first detector configuration: the first backscatter detector within the first housing and the second plurality of backscatter detectors within the second housing(s) do not form a single plane facing an object being scanned by the handheld backscatter imaging system, but without said second detectors/housings remain attached to the edges of the first detector/housing (Figures 3b/c); and wherein, in a second detector configuration: the first backscatter detector within the first housing and the second plurality of backscatter detectors within the second housing(s) form parallel planes facing the object being scanned by the handheld backscatter imaging system (Figure 3a, 5).
Grodzins does not teach that said second housings of said plurality of backscatter detectors are configured to attach to one or more edges of the first housing within which the first backscatter detector is positioned in order to provide said first detector configuration, or that the first and second backscatter detectors/housings are in a same, single plane for the second detector configuration. 
Schubert teaches an x-ray backscatter inspection system (any of 300, 400, 500, and 700) with an x-ray source (302) located within a first housing of a main unit (any of 301, 405, 504, and 705), and a first set of backscatter detectors (any of 303/304, 401/402, 509/510, and 706A/B) that surround the source emission point in said main unit (Paragraphs 43-46, 56-57, 58-59, and 62-63; and Figures 3, 4A/B, 5, and 7A/B), wherein a second set of backscatter detectors (any of 305/306, 401-404, 505-508, 702A/B, and 721) in separate housings are foldably and/or slidably attached to the edges of the main unit housing (Paragraphs 50-53, 56-57, 59, 62-63, 90, and 93), such that a first configuration places the first and second detectors and housings in a single plane facing the examined object, and a second configuration has the second detectors and housings in a different plane than the first detectors and housing (Paragraphs 97-100, 107, 109; and Figures 3, 4A/B, 5, 7A/B, and 10).
It would have been obvious to provide second backscatter detectors/housings in a slidably/foldably connected manner to a first source and first detector/housing in an x-ray backscatter inspection unit, as suggested by Schubert, in the handheld x-ray backscatter inspection apparatus of Grodzins, thereby providing a highly portable, lightweight inspection system for field operations, with more maneuverability into inspection areas than detector-conveyance-type systems without losing detector sensitivity, and wherein a total active area size of the backscatter detector system can be easily adjusted per desired application, as suggested by Schubert (Paragraphs 34, 36, 38, 54, 79, 93, 97, and 98).
With respect to Claims 11 and 12, Grodzins teaches a handheld backscatter imaging system (10; Abstract and throughout disclosure) having a first detector configuration and a second detector configuration (see Figures 3a-5), comprising: a first housing (16, 66, 74) having a top, bottom, left, and right side and including a handle (30; see Column 2, Lines 57-59 and Figure 1); an X-ray radiation source (12) positioned in the first housing (Column 2, Lines 26-32; Figure 1); a first backscatter detector (46) positioned within the first housing and positioned around an opening (28) through which the radiation source emits X-rays (Column 3, Lines 1-11; Figures 1 and 3); and a second plurality of backscatter detectors (68) positioned in second housings (70) that is configured to attach to one or more edges of the first housing within which the first backscatter detector is positioned (Column 3, Line 61-Column 4, Line 5; Figure 3a); wherein, in a first detector configuration: the first backscatter detector within the first housing and the second plurality of backscatter detectors within the second housing(s) do not form a single plane facing an object being scanned by the handheld backscatter imaging system, but without said second detectors/housings remain attached to the edges of the first detector/housing (Figures 3b/c); and wherein, in a second detector configuration: the first backscatter detector within the first housing and the second plurality of backscatter detectors within the second housing(s) form parallel planes facing the object being scanned by the handheld backscatter imaging system (Figure 3a, 5).
Grodzins does not teach that said second housings of said plurality of backscatter detectors are configured to attach to one or more edges of the first housing within which the first backscatter detector is positioned in order to provide said first detector configuration, or that the first and second backscatter detectors/housings are in a same, single plane for the second detector configuration. 
Schubert teaches an x-ray backscatter inspection system (any of 300, 400, 500, and 700) with an x-ray source (302) located within a first housing of a main unit (any of 301, 405, 504, and 705), and a first set of backscatter detectors (any of 303/304, 401/402, 509/510, and 706A/B) that surround the source emission point in said main unit (Paragraphs 43-46, 56-57, 58-59, and 62-63; and Figures 3, 4A/B, 5, and 7A/B), wherein a second set of backscatter detectors (any of 305/306, 401-404, 505-508, 702A/B, and 721) in separate housings are foldably and/or slidably attached to the edges of the main unit housing (Paragraphs 50-53, 56-57, 59, 62-63, 90, and 93), such that a first configuration places the first and second detectors and housings in a single plane facing the examined object, and a second configuration has the second detectors and housings in a different plane than the first detectors and housing (Paragraphs 97-100, 107, 109; and Figures 3, 4A/B, 5, 7A/B, and 10).
It would have been obvious to provide second backscatter detectors/housings in a slidably/foldably connected manner to a first source and first detector/housing in an x-ray backscatter inspection unit, as suggested by Schubert, in the handheld x-ray backscatter inspection apparatus of Grodzins, thereby providing a highly portable, lightweight inspection system for field operations, with more maneuverability into inspection areas than detector-conveyance-type systems without losing detector sensitivity, and wherein a total active area size of the backscatter detector system can be easily adjusted per desired application, as suggested by Schubert (Paragraphs 34, 36, 38, 54, 79, 93, 97, and 98).
With respect to Claims 21 and 22, Grodzins teaches a handheld backscatter imaging system (10; Abstract and throughout disclosure) having a first detector configuration and a second detector configuration (see Figures 3a-5), comprising: a first housing (16, 66, 74) having a top, bottom, left, and right side and including a handle (30; see Column 2, Lines 57-59 and Figure 1); an X-ray radiation source (12) positioned in the first housing (Column 2, Lines 26-32; Figure 1); a first backscatter detector (46) positioned within the first housing and positioned around an opening (28) through which the radiation source emits X-rays (Column 3, Lines 1-11; Figures 1 and 3); and a second plurality of backscatter detectors (68) positioned in second housings (70) that is configured to attach to one or more edges of the first housing within which the first backscatter detector is positioned (Column 3, Line 61-Column 4, Line 5; Figure 3a); wherein, in a first detector configuration: the first backscatter detector within the first housing and the second plurality of backscatter detectors within the second housing(s) do not form a single plane facing an object being scanned by the handheld backscatter imaging system, but without said second detectors/housings remain attached to the edges of the first detector/housing (Figures 3b/c); and wherein, in a second detector configuration: the first backscatter detector within the first housing and the second plurality of backscatter detectors within the second housing(s) form parallel planes facing the object being scanned by the handheld backscatter imaging system (Figure 3a, 5).
Grodzins does not teach that said second housings of said plurality of backscatter detectors are configured to attach to one or more edges of the first housing within which the first backscatter detector is positioned in order to provide said first detector configuration, or that the first and second backscatter detectors/housings are in a same, single plane for the second detector configuration, wherein, in the second configuration, the second housing containing a first portion of the second backscatter detectors is positioned adjacent to and configured to attach to the right side of the front face, the second housing containing a second portion of the second backscatter detectors is positioned adjacent to and configured to attach to the left side of the front face, the second housing containing a third portion of the second backscatter detectors is positioned adjacent to and configured to attach to the top side of the front face, and the second housing containing a fourth portion of the second backscatter detectors is positioned adjacent to and configured to attach to the bottom side of the front face such that a detecting surface of each of the second backscatter detectors and a detecting surface of the first backscatter detector form a single plane facing an object being scanned by the handheld backscatter imaging system. 
Schubert teaches an x-ray backscatter inspection system (any of 300, 400, 500, and 700) with an x-ray source (302) located within a first housing of a main unit (any of 301, 405, 504, and 705), and a first set of backscatter detectors (any of 303/304, 401/402, 509/510, and 706A/B) that surround the source emission point in said main unit (Paragraphs 43-46, 56-57, 58-59, and 62-63; and Figures 3, 4A/B, 5, and 7A/B), wherein a second set of backscatter detectors (any of 305/306, 401-404, 505-508, 702A/B, and 721) in separate housings are foldably and/or slidably attached to the edges of the main unit housing (Paragraphs 50-53, 56-57, 59, 62-63, 90, and 93), such that a first configuration places the first and second detectors and housings in a single plane facing the examined object, and a second configuration has the second detectors and housings in a different plane than the first detectors and housing (Paragraphs 97-100, 107, 109; and Figures 3, 4A/B, 5, 7A/B, and 10), said second backscatter detectors being attached to all of a top, a bottom, a left side, and a right side of said first detector/housing (Paragraphs 90 and 93).
It would have been obvious to provide second backscatter detectors/housings in a slidably/foldably connected manner to a first source and first detector/housing in an x-ray backscatter inspection unit, as suggested by Schubert, in the handheld x-ray backscatter inspection apparatus of Grodzins, thereby providing a highly portable, lightweight inspection system for field operations, with more maneuverability into inspection areas than detector-conveyance-type systems without losing detector sensitivity, and wherein a total active area size of the backscatter detector system can be easily adjusted per desired application, as suggested by Schubert (Paragraphs 34, 36, 38, 54, 79, 93, 97, and 98).
With respect to Claim 31, Grodzins teaches a handheld backscatter imaging system (10; Abstract and throughout disclosure) having a first detector configuration and a second detector configuration (see Figures 3a-5), comprising: a first housing (16, 66, 74) having a body and a handle (30) attached to the body (Column 2, Lines 57-59 and Figure 1); a radiation source (12) positioned in the first housing (Column 2, Lines 26-32; Figure 1); a first backscatter detector (46) positioned within the first housing and positioned around an opening (28) through which the radiation source emits X-rays (Column 3, Lines 1-11; Figures 1 and 3); and a second plurality of backscatter detectors (68) positioned in second housings (70), external to the first detector/housing, that are configured to attach to one or more edges of the first housing within which the first backscatter detector is positioned (Column 3, Line 61-Column 4, Line 5; Figure 3a); wherein, in a first detector configuration: the first backscatter detector within the first housing and the second plurality of backscatter detectors within the second housing(s) do not form a single plane facing an object being scanned by the handheld backscatter imaging system, but without said second detectors/housings remain attached to the edges of the first detector/housing (Figures 3b/c); and wherein, in a second detector configuration: the first backscatter detector within the first housing and the second plurality of backscatter detectors within the second housing(s) form parallel planes facing the object being scanned by the handheld backscatter imaging system (Figure 3a, 5).
Grodzins does not teach that said second housings of said plurality of backscatter detectors are configured to attach to one or more edges of the first housing within which the first backscatter detector is positioned in order to provide said first detector configuration, or that the first and second backscatter detectors/housings are in a same, single plane for the second detector configuration. 
Schubert teaches an x-ray backscatter inspection system (any of 300, 400, 500, and 700) with an x-ray source (302) located within a first housing of a main unit (any of 301, 405, 504, and 705), and a first set of backscatter detectors (any of 303/304, 401/402, 509/510, and 706A/B) that surround the source emission point in said main unit (Paragraphs 43-46, 56-57, 58-59, and 62-63; and Figures 3, 4A/B, 5, and 7A/B), wherein a second set of backscatter detectors (any of 305/306, 401-404, 505-508, 702A/B, and 721) in separate housings are foldably and/or slidably attached to the edges of the main unit housing (Paragraphs 50-53, 56-57, 59, 62-63, 90, and 93), such that a first configuration places the first and second detectors and housings in a single plane facing the examined object, and a second configuration has the second detectors and housings in a different plane than the first detectors and housing (Paragraphs 97-100, 107, 109; and Figures 3, 4A/B, 5, 7A/B, and 10).
It would have been obvious to provide second backscatter detectors/housings in a slidably/foldably connected manner to a first source and first detector/housing in an x-ray backscatter inspection unit, as suggested by Schubert, in the handheld x-ray backscatter inspection apparatus of Grodzins, thereby providing a highly portable, lightweight inspection system for field operations, with more maneuverability into inspection areas than detector-conveyance-type systems without losing detector sensitivity, and wherein a total active area size of the backscatter detector system can be easily adjusted per desired application, as suggested by Schubert (Paragraphs 34, 36, 38, 54, 79, 93, 97, and 98).
With respect to Claim 51, Grodzins teaches a handheld backscatter imaging system (10; Abstract and throughout disclosure) having a first detector configuration and a second detector configuration (see Figures 3a-5), comprising: a first housing (16, 66, 74) having a body and a handle (30) attached to the body (Column 2, Lines 57-59 and Figure 1); a radiation source (12) positioned in the first housing (Column 2, Lines 26-32; Figure 1); a first backscatter detector (46) positioned within the first housing and positioned around an opening (28) through which the radiation source emits X-rays (Column 3, Lines 1-11; Figures 1 and 3); and a second plurality of backscatter detectors (68) positioned in second housings (70) that is configured to attach to, and be supported by, one or more edges of the first housing within which the first backscatter detector is positioned (Column 3, Line 61-Column 4, Line 5; Figure 3a); wherein, in a first detector configuration: the first backscatter detector within the first housing and the second plurality of backscatter detectors within the second housing(s) do not form a single plane facing an object being scanned by the handheld backscatter imaging system, but without said second detectors/housings remain attached to the edges of the first detector/housing (Figures 3b/c); and wherein, in a second detector configuration: the first backscatter detector within the first housing and the second plurality of backscatter detectors within the second housing(s) form parallel planes facing the object being scanned by the handheld backscatter imaging system (Figure 3a, 5).
Grodzins does not teach that said second housings of said plurality of backscatter detectors are configured to attach to one or more edges of the first housing within which the first backscatter detector is positioned in order to provide said first detector configuration, or that the first and second backscatter detectors/housings are in a same, single plane for the second detector configuration. 
Schubert teaches an x-ray backscatter inspection system (any of 300, 400, 500, and 700) with an x-ray source (302) located within a first housing of a main unit (any of 301, 405, 504, and 705), and a first set of backscatter detectors (any of 303/304, 401/402, 509/510, and 706A/B) that surround the source emission point in said main unit (Paragraphs 43-46, 56-57, 58-59, and 62-63; and Figures 3, 4A/B, 5, and 7A/B), wherein a second set of backscatter detectors (any of 305/306, 401-404, 505-508, 702A/B, and 721) in separate housings are foldably and/or slidably attached to the edges of the main unit housing (Paragraphs 50-53, 56-57, 59, 62-63, 90, and 93), such that a first configuration places the first and second detectors and housings in a single plane facing the examined object, and a second configuration has the second detectors and housings in a different plane than the first detectors and housing (Paragraphs 97-100, 107, 109; and Figures 3, 4A/B, 5, 7A/B, and 10).
It would have been obvious to provide second backscatter detectors/housings in a slidably/foldably connected manner to a first source and first detector/housing in an x-ray backscatter inspection unit, as suggested by Schubert, in the handheld x-ray backscatter inspection apparatus of Grodzins, thereby providing a highly portable, lightweight inspection system for field operations, with more maneuverability into inspection areas than detector-conveyance-type systems without losing detector sensitivity, and wherein a total active area size of the backscatter detector system can be easily adjusted per desired application, as suggested by Schubert (Paragraphs 34, 36, 38, 54, 79, 93, 97, and 98).
With respect to Claims 2, 32, 42, and 52, Grodzins further teaches that the second housing containing the second plurality of backscatter detectors is configured to adopt the second configuration in order to detect threat materials (Column 1, Lines 13-15; and Column 3, Lines 24-30).
With respect to Claims 3, 13, 23, 33, 43, and 53, Grodzins and Schubert further teach that the second plurality of backscatter detectors comprises individual detectors, and Grodzins teaches a system dimensioned to be handheld, but are silent with respect to the exact values of the detector dimensions.
Grodzins and Schubert teach the elements of the claimed invention except for the second plurality of backscatter detectors having exact dimensions, i.e., a length dimension of approximately 10 cm, a width dimension of approximately 10 cm, and a thickness of approximately 5 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to tailor dimensions to an exact application size or hand size, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claims 4, 14, 24, 34, 44, and 54, Grodzins and Schubert teach the elements of the claimed invention except for a ratio of a square of a thickness of each of the second plurality of backscatter detectors to an active detector area of each of the second plurality of backscatter detectors being less than 0.001. It would have been obvious to one having ordinary skill in the art at the time the invention was made to tailor dimensions to an exact application size or hand size, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claims 5, 15, 25, 35, 45, and 55, Grodzins and Schubert teach the elements of the claimed invention except for the first backscatter detector and/or the second plurality of backscatter detectors having a total weight ranging from 0.5 Kg to 1 Kg. It would have been obvious to one having ordinary skill in the art at the time the invention was made to tailor size and weight to an exact application or user ability, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claims 6, 16, 26, 36, 46, and 56, Grodzins and Schubert teach the elements of the claimed invention except for the handheld backscatter imaging system having a backscatter detection area of at least 2,000 cm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to tailor dimensions to an exact application size, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claims 7, 17, 27, 37, 47, and 57, Schubert further teaches that the radiation source is adapted to emit a fan beam of X-rays or a pencil beam of X-rays (Paragraph 35).
With respect to Claims 8, 18, 28, 38, 48, and 58, Grodzins further teaches that the opening is adapted to permit radiation to be emitted from the handheld backscatter imaging system and wherein the first backscatter detector is positioned proximate to the opening (Column 3, Lines 1-11, [also Schubert, Paragraphs 43-46]).
With respect to Claims 9, 19, 29, 39, 49, and 59, Schubert further teaches that the second housing containing each of the second plurality of detectors is foldably attached to the one or more edges positioned around the first housing within which the first backscatter detector is positioned and wherein, when in the first configuration, the second housing containing each of the second plurality of detectors is in a folded configuration (See Figures 3, 4A/B, 5, and 10).
With respect to Claims 10, 20, 30, 40, 50, and 60, Schubert further teaches that the housing containing each of the second plurality of detectors is slidably attached to the one or more edges positioned around the first housing within which the first backscatter detector is positioned (See Figures 7A/B and 10).
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 02/08/22 is vacated, pursuant to Applicant’s submission under 37 CFR 1.114.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Conclusion
All claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Schulte (US 5,763,886) teaches the use of backscatter detectors surrounding a source emission point for improved backscatter radiation detection; Feda (US 7,233,645 B2) teaches four backscatter detectors surrounding a source emission point, in an x-ray inspection system that may be sized for one or two-handed use by a single operator with a size range  1” x 3” x 8” or smaller; Turner (US 7,496,178 B2) teaches that handheld x-ray inspection systems with scatter detectors associated in the main unit with a source provide portability for field operations through smaller size and weight, with a lower cost and component count than systems requiring a conveyance or permanent installation; and Bendahan, et al. (US 2011/0204243 A1) teaches scaling down drive-through type x-ray inspection systems with scatter detectors to handheld operation and detector array sizes of 10mm or less.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/19/22